Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 11 and 20 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
With respect to claim 20 and 101 rejection; the 101 rejection has been obviated due to the current amendment to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (US 20160110435) in view of Morsi et al. (US 2013/0227573)

As to claim 1, Martens teaches a computer-implemented method comprising:
identifying at least one file that defines a series of transformations for data that passes through a production version of a data pipeline for an application (Abstract, paragraph [0038] – teaches a ELT job 126 (file) in production data integration system);
designating at least one additional file as a development version of the data pipeline wherein the at least one additional file comprises a modified version of the at least one file and defines a modified series of transformation for the data (Paragraph [0038] – teaches a development data integration system 100 for development of ETL job 126 by modifying the ELT job).
…thereby enabling a developer to test changes to the data pipeline via the development version of the data pipeline instead of the production version of the data pipeline (Paragraph [0038] – by copying the ETL job and dataset in the development data integration system, the developer is able to  modify and then test the dataset)
Martens does not explicitly teach or suggest,
creating an additional version of the output table;
detecting an execution of the additional file; 

However, Morsi teaches, 
creating an additional version of the output table; and detecting an execution of the additional file; and directing output, in response to both detecting the execution of the additional file and determining that the additional file is designated as the development version of the data pipeline, data written by the additional file to the additional version of the output table instead of the output table (Fig1.: Configuration Manifest 110, and Fig 102, data pipeline based on same source 112 with different destinations 114, based on configuration files, in view of paragraphs 23 and 25 which teaches production pipeline and different versions of pipelines such as development pipelines, wherein the pipelines are run in parallel, example disclosed in figure 1:102 teaches parallel pipeline from same source therefore same pipeline that can have production and development output destinations.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Martin’s invention to create a clone workflow as taught by Morsi, because both Morsi and Martin are in the same field of endeavor of data transformation and integration and by combining the arts would allow Martin to test newly created data pipeline (Abstract and Fig 1:102, Morsi).

2.    Martens and Morsi teach, The computer-implemented method of claim 1, wherein:
Paragraphs 38-40 – teaches designation of development data integration system, Martens; Paragraphs [0023]-[0025] and Fig 1, Morsi)

3.    Martens and Morsi teach, The computer-implemented method of claim 2, wherein determining that the additional file is stored in the development directory comprises parsing a name of the development directory with a regular expression (Paragraph [0030] - identifying an virtual identifier, wherein the identifier is a directory or filename, Martens).

4.   Martens and Morsi teach, The computer-implemented method of claim 1, further comprising:
creating an additional version of the input table at least in part by copying data from the input table; and directing the file to read input data from the additional version of the input table instead of the input table in response to both detecting the execution of the additional file and determining that the additional file is designated as the development version of the data pipeline. (Paragraphs 38-40, Fig 2:212 – teaches creation of additional version as well as designation of a development version, Martens, Fig 1:102 and 110, Morsi)

5.    Martens and Morsi teach, The computer-implemented method of claim 4, further comprising: 
(Paragraph 55 – making a backup copy, Martens).

6. Martens and Morsi teach, The computer-implemented method of claim 1, wherein:
the output table is accessible to end users of the application; and the additional version of the output table is not accessible to end users of the application (Paragraphs 38-40 – the copying is not accessible by end users of the applications, Martens, Fig 1:102 and 110, 114 – the destintion can be a production or development destinations, paragraph 23, Morsi).

7.    Martens and Morsi do not teach or disclose,  
The combination does not teach or disclose, creating a list of tables not to copy; and wherein creating the additional version of the input table comprises: and for each table within the set of tables that is not in the list of tables not to copy, 
However, as noted above, Martens teaches, identifying a set of tables relevant to the application… creating an additional version of the table (Paragraphs 38-40, Paragraph 58 – teaches additional table wherein the data is not copied, Martens). The examiner maintains that it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to create a list of tables that should not be copied by modifying Martens creation of additional version of input tables this would have yielded predictable results such as, enabling the system to maintain a list of tables not to be copied, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

(Fig 2, Paragraphs 38-40 – teaches creation of a new modified version of a file and designated as development version, Martens; Fig 1:102 and 110, Morsi).

9.   Martens and Morsi teach, The computer-implemented method of claim 1, further comprising modifying the file by copying content from the additional file to the file (Fig 2, Paragraphs 38-40 – teaches creation of a new modified version of a file and designated as development version, Martens).

10.    Martens and Morsi teach, The computer-implemented method of claim 1, further comprising creating, at regular intervals, at least one new file that comprises a new modified version of the file and that is designated as the development version of the data pipeline (Fig 2, Paragraphs 38-40 – teaches creation of a new modified version of a file and designated as development version, Martens; Fig 1:102 and 110, Morsi)

Clams 11-20 are similar to claims 1-10 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159